IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT




                            No. 00-60341
                        Conference Calendar



RANDI MOHR,

                                     Plaintiff-Appellant,

versus


JOHN BEARRY, DR.; WALTER BOOKER;
JAMES V. ANDERSON; JOHN DIAL, DR.,

                                     Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 3:99-CV-657-BN
                       - - - - - - - - - -
                          June 18, 2001

Before WIENER, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Randi Mohr, Mississippi prisoner #08111, appeals the

dismissal of his 42 U.S.C. § 1983 complaint for failure to state

a claim upon which relief may be granted.     He contends that the

defendants failed to provide appropriate medical care following

his slip and fall accident.

     Accepting Mohr’s allegations in the light most favorable to

him, he has failed to state a claim for relief.    The heart of his


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-60341
                                -2-

complaint is simply that he did not receive the treatment he

believes he was entitled to receive.     However, “[d]isagreement

with medical treatment does not state a claim for Eighth

Amendment indifference to medical needs.”     Norton v. Dimazana,

122 F.3d 286, 292 (5th Cir, 1997).    Whatever deficiencies there

may have been in Mohr’s treatment, if any, certainly do not rise

to the level of establishing deliberate indifference on the part

of the defendants.   Accordingly, the magistrate judge did not err

in dismissing his complaint for failure to state a claim.

     Mohr’s appeal is without merit and therefore frivolous.        See

Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).     Because

the appeal is frivolous, it is DISMISSED.     See 5TH CIR. R. 42.2.

The magistrate judges’s dismissal of the present case and our

dismissal of this appeal count as two strikes against Mohr for

purposes of 28 U.S.C. § 1915(g).     We caution Mohr that once he

accumulates three strikes, he may not proceed in forma pauperis

in any civil action or appeal filed while he is incarcerated or

detained in any facility unless he is under imminent danger of

serious physical injury.   See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED; SANCTION WARNING ISSUED.